Opinion by
Judge Pryor:
At the time of the execution of the deed to Mrs. Kemper for the property in the town of Elizaville, and the assignment of the bond to her for the title for the Stewart house and lot, her husband was not indebted to the appellant.
The husband of Mrs. Kemper seems to have been a reckless, wild and improvident young man and upon his arrival of age his guardian, seeing doubtless that his wife and children would be reduced to want, advised him to pay off his debts and secure his property to them. His debts were all paid except two small debts that he had created during his minority, and under the advice of his guardian and friends, he did secure this property now sought to be subjected to these debts, to his wife and *649children. The deed to the tavern property was entered of record, and the fact of the transfer of the Stewart bond to the wife was not attempted to be concealed from any one.

Throop, for appellants.


Phister, Cord, for appellees.

We are satisfied that the right of the wife to this property should not be interfered with for the purpose of enabling the appellants to make their debts. Her right to the property so fair as this record shows is superior to that of any of the husband’s creditors. The judgment of the court below is affirmed.